Name: Regulation (ECSC, EEC, Euratom) No 1826/69 of the Council of 15 September 1969 laying down the form of the 'laissez passer' to be issued to members and servants of the institutions
 Type: Regulation
 Subject Matter: international law;  rights and freedoms;  EU institutions and European civil service
 Date Published: nan

 18.9.1969 EN Official Journal of the European Communities L 235/1 REGULATION (ECSC, EEC, EURATOM) NO 1826/69 OF THE COUNCIL of 15 September 1969 laying down the form of the laissez passer to be issued to members and servants of the institutions THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Article 7 (1) of the Protocol of the Privileges and Immunities of the European Communities annexed to the Treaty establishing a Single Council and a Single Commission of the European Communities; Whereas Article 7 (1) of the Protocol on the Privileges and Immunities of the European Communities provides that the Council shall prescribe the form of the laissez passer which may be issued to members and servants of the institutions by the Presidents of those institutions; Whereas a single form of laissez passer should be prescribed for all the institutions and whereas it is therefore appropriate to repeal Regulation No 2 (1) of the Council of the European Economic Community and of the Council of the European Atomic Energy Community establishing the form of the laissez passer issued to members of the European Parliament; HAS ADOPTED THIS REGULATION: Article 1 The laissez passer issued to members and servants of the institutions shall be drawn up in the form laid down in the Annex to this Regulation. Article 2 Regulation No 2 of the Council of the European Economic Community and of the Council of the European Atomic Energy Community of 1 July 1958 is hereby repealed. However, the laissez passer issued pursuant to that Regulation shall remain valid until the issue of laissez passer in accordance with this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1969. For the Council The President H. J. DE KOSTER (1) OJ No 17, 6.10.1958, p. 387/58 and p. 403/58. ANNEX EUROPEAN COMMUNITIES LAISSEZ PASSER The laissez passer contains 18 pages. This laissez passer is issued pursuant to Article 7 (1) of the Protocol on the Privileges and Immunities of the European Communities annexed to the Treaty establishing a Single Council and a Single Commission of the European Communities. The bearer of this laissez passer shall enjoy the privileges and immunities provided for in that Protocol. THE PRESIDENT (1) ... requests all authorities of Member States of the European Communities to allow the bearer to pass freely and to afford the bearer such assistance and protection as may be necessary. Name and forenames ... Date of Birth ... Nationality ... Position held ... Address ... ... DESCRIPTION Eyes ... Hair ... Height ... Special peculiarities ... Usual signature of bearer ... Photograph This laissez passer is valid for the territories referred to in Article 227 (1) and (4) of the Treaty establishing the European Economic Community and for the territory of the third countries with which the Commission has concluded agreements within the meaning of the second subparagraph of Article 7 (1) of the Protocol on the Privileges and Immunities of the European Communities. This laissez passer expires on ... Dated this ... THE PRESIDENT (1) ... The validity of this laissez passer is extended from... to ... Dated this ... THE PRESIDENT (2) ... The validity of this laissez passer is extended from... to ... Dated this ... THE PRESIDENT (2) ... The validity of this laissez passer is extended from ... to ... Dated this ... THE PRESIDENT (2) ... Pages 7 to 18 inclusive blank (1) Name of institution concerned. (2) Name of institution concerned.